OPINION OF THE COURT
PER CURIAM.
This case involves the trial court’s denial of a requested continuance so that the defendant could go on a prepaid vacation. After being assured by the Judge’s Judicial Assistant not to worry, the defendant did not schedule his motion but left on vacation. The Court denied the continuance of the pretrial and entered a default judgment. A Motion for Rehearing was granted as to the individual defendant but denied as to the corporation which the individual defendant represented. Under *47these circumstances this Court reverses and vacates the default final judgment against Cars for a Dollar, Inc. and remands to reschedule the pretrial. Outdoor Resorts at Orlando, Inc. v Hoty Management Company, Inc., 483 So.2d 2 (Fla. 2d DCA 1985).